Citation Nr: 9935434	
Decision Date: 12/21/99    Archive Date: 12/23/99

DOCKET NO.  98-10 549A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUES

1.  Entitlement to service connection for hair loss, a skin 
disability, a pulmonary disability, aching joints with 
fatigue, and a stomach disability, to include as a result of 
an undiagnosed illness. 

2.  Entitlement to service connection for a psychiatric 
disability.  



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service



WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from June 1978 to August 
1992. 

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in Atlanta, Georgia, (hereinafter RO).  


FINDINGS OF FACT

1.  The veteran served in the Southwest Asia Theater of 
operations during the Persian Gulf War.

2.  It is not shown by competent evidence that the veteran 
has a current chronic disability associated with hair loss, a 
skin disability, a pulmonary disability, aching joints with 
fatigue, a stomach disability, or a psychiatric disability 
that is attributable to service.  

3.  It is not shown by competent evidence that the veteran 
has a current chronic disability associated with hair loss, a 
skin disability, a pulmonary disability, aching joints with 
fatigue, or a stomach disability attributable to an 
undiagnosed illness incurred as a result of service in the 
Southwest Asia Theater of operations during the Persian Gulf 
War.


CONCLUSIONS OF LAW

1.  Well-grounded claims for direct service connection for 
hair loss, a skin disability, a pulmonary disability, aching 
joints with fatigue, a stomach disability, or a psychiatric 
disability have not been presented.  38 U.S.C.A. §§ 1110, 
1131, 5107(a) (West 1991); 38 C.F.R. §§ 3.102, 3.303 (1999). 

2.  Well-grounded claims for service connection for hair 
loss, a skin disability, a pulmonary disability, aching 
joints with fatigue, or a stomach disability due to an 
undiagnosed illness have not been presented.  38 U.S.C.A. 
§§ 1117, 5107(a) (West 1991 & Supp. 1999); 38 C.F.R.§ 3.317 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a).  There is no further duty 
to assist the veteran if a well-grounded claim is not 
submitted.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

With regard to the claims for service connection for 
disability due to "undiagnosed illness," 38 C.F.R. §  
3.317(a)(1) states as follows:  

Except as provided in paragraph (c) of this section, VA shall 
pay compensation in accordance with chapter 11 of title 38, 
United States Code, to a Persian Gulf veteran who exhibits 
objective indications of chronic disability resulting from an 
illness or combination of illnesses manifested by one or more 
signs or symptoms such as those listed in paragraph (b) of 
this section, provided that such disability: 

(i) became manifest either during active military, naval, or 
air service in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more not later than December 31, 2001; and 

(ii) by history, physical examination, and laboratory tests 
cannot be attributed to any known clinical diagnosis.  
Emphasis added.  See also 38 U.S.C.A. § 1117 (West 1991 & 
Supp. 1999).  

38 C.F.R. § 3.317(a)(2):  For purposes of this section, 
"objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.

38 C.F.R. § 3.317(a)(3):  For purposes of this section, 
disabilities that have existed for 6 months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest. 

38 C.F.R. § 3.317(a)(4):  A chronic disability resulting from 
an undiagnosed illness referred to in this section shall be 
rated using evaluation criteria from part 4 of this chapter 
for a disease or injury in which the functions affected, 
anatomical localization, or symptomatology are similar. 

38 C.F.R. § 3.317(a)(5):  A disability referred to in this 
section shall be considered service- connected for purposes 
of all laws of the United States. 

38 C.F.R. § 3.317(b):  For the purposes of paragraph (a)(1) 
of this section, signs or symptoms which may be 
manifestations of undiagnosed illness include, but are not 
limited to: (1) fatigue (2) signs or symptoms involving skin 
(3) headache (4) muscle pain (5) joint pain (6) neurologic 
signs or symptoms (7) neuropsychological signs or symptoms 
(8) signs or symptoms involving the respiratory system (upper 
or lower) (9) sleep disturbances (10) gastrointestinal signs 
or symptoms (11) cardiovascular signs or symptoms (12) 
abnormal weight loss (13) menstrual disorders.

The three elements of a "well grounded" claim for "direct" 
service connection are: (1) evidence of a current disability 
as provided by a medical diagnosis; (2) evidence of 
incurrence or aggravation of a disease or injury in service 
as provided by either lay or medical evidence, as the 
situation dictates; and, (3) a nexus, or link, between the 
in-service disease or injury and the current disability as 
provided by competent medical evidence.  See Caluza v. Brown, 
7 Vet. App. 498, 506 (1995); see also 38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (1999).  In addition, 
without evidence showing that a disease or disability is 
present, no plausible claim for service connection can be 
presented, and such a claim is not well grounded.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992).

A well-grounded claim for compensation under 38 U.S.C.A. § 
1117(a) and 38 C.F.R. § 3.317 for disability due to 
undiagnosed illness generally requires the submission of some 
evidence of: (1) active military, naval or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War; (2) the manifestation of one or more signs or symptoms 
of undiagnosed illness; (3) objective indications of chronic 
disability during the relevant period of service or to a 
degree of disability of 10 percent or more within the 
specified presumptive period; and (4) a nexus between the 
chronic disability and the undiagnosed illness. VAOPGCPREC 4-
99 (May 3, 1999) (Precedent opinion of the General Counsel of 
the VA).

The veteran contends that she has hair loss, a skin 
disability, a pulmonary disability, aching joints with 
fatigue, a stomach disability, and a psychiatric disability 
related to her active service.  However absent any 
independent supporting clinical evidence from a physician or 
other medical professional, "[t]he veteran's own statements 
expressing his belief that his disabilities are service 
connected . . . are not probative."  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  Consequently, the veteran's lay 
assertions of medical causation or medical diagnosis are 
insufficient to render her claims for direct service 
connection well grounded under 38 U.S.C.A. § 5107(a).  Lathan 
v. Brown, 7 Vet. App. 359, 365 (1995); Grottveit v. Brown, 5 
Vet. App. 91, 95 (1993); Tirpak, 2 Vet. App. at 609.  As for 
the disabilities claimed to be due to "undiagnosed 
illness," resulting from service in the Persian Gulf, the 
veteran has not submitted sufficient evidence that the 
claimed disabilities are "chronic" as defined by the 
applicable legal criteria.  Thus, well-grounded claims for 
disability due to undiagnosed illness have also not been 
presented.  See VAOPGCPREC 4-99. 

a. hair loss

It is noted initially that the veteran's service personnel 
records document service in the Southwest Asia Theater of 
operations during the Persian Gulf War.  None of the service 
medical records, however, or post-service clinical records 
contain any objective evidence of hair loss.  Thus, while the 
written assertions and sworn testimony presented by the 
veteran at an August 1998 hearing with regard to the claimed 
hair loss have been considered, in the absence of objective 
evidence of current manifestations of hair loss, the Board 
must conclude that a well-grounded claim for service 
connection for hair loss on a "direct" basis has not been 
submitted.    Brammer, 3 Vet. App. at 223; Rabideau, 2 Vet. 
App. at 141.  There obviously being no "chronic" current 
disability associated with hair loss, a well-grounded claim 
for service connection for hair loss due to an undiagnosed 
illness has also not been submitted.  VAOPGCPREC 4-99. 

b. skin disorder

The service medical records contain isolated references to 
treatment related to the skin, to include the surgical 
removal of a wart in December 1986 and treatment for 
urticaria in January 1987.  Itching suspected to be due to 
insect bites was noted on a June 1992 service medical record.  
Taken as a whole, however, the service medical records do not 
reflect a chronic skin disability, and the July 1992 
separation examination noted no skin defects. 

After service, the veteran was seen in a VA dermatology 
clinic on several occasions, with a March 1994 VA outpatient 
report reflecting multiple hyperpigmented macules on the 
thighs suggestive of possible folliculitis.  Medication was 
prescribed at that time, but there is no indication that the 
veteran's skin disorder was particularly disabling at that 
time.  A September 1994 VA dermatologic report reflected 
diagnoses to include Grade I Acne vulgaris, and reports from 
visits to a VA dermatology clinic in 1995 reflect hypo and 
hyperpigmented macules on the veteran's buttocks and lower 
extremities.  The veteran stated that her lesions would 
"come and go," and leave dark spots when they resolved.  A 
November 1995 clinical report indicated the hyperpigmentation 
was "minimal."  These lesions were said to be tender but 
not pruritic.  The assessment included a neutrophilic abscess 
of likely infectious etiology following a May 1995 biopsy .  
The record reflects additional visits to a VA dermatology 
clinic in 1996 and 1997, with a March 1997 biopsy resulting 
in diagnoses of dermatitis and staphylococci. 

The examination of the skin conducted in conjunction with a 
February 1997 VA examination was negative, and the veteran 
did not at that time refer to a skin disorder.  At an October 
1997 VA examination, the veteran reported that a rash 
periodically develops in the anterior portion of her thighs 
that "comes and goes," leaving a pruritic black spot.  She 
said that treatment included the prescription of an ointment.  
The physical examination of the skin at that time was 
negative, but the diagnoses included recurrent staphylococcal 
dermatitis and abscesses.   

The clinical evidence outlined above suggests the presence of 
a recurrent skin disability, that does not appear to be 
particularly disabling.  The presence of a current disability 
is in question, as evidenced by the fact that the 
examinations of the skin in February and October 1997 were 
negative.  However, to the extent that a skin disability is 
currently demonstrated, the claim for direct service 
connection for a skin disability must still be found to be 
not well-grounded because there is no competent evidence 
liking such disability to service.  Caluza, 7 Vet. App. at 
498.  While the Board has considered the veteran's testimony 
and written contentions asserting such a link, they are not 
sufficient render the claim well-grounded.  Lathan, 7 Vet. 
App. at 359, 365; Grottveit, 5 Vet. App. at 91, 95; Tirpak, 2 
Vet. App. at 609.  

As for service connection for a skin disorder on the basis 
that it is a manifestation of an undiagnosed illness, the 
record clearly reflects diagnoses, to include dermatitis, a 
neutrophilic abscess and staphylococci, for the veteran's 
skin disorder.  Thus, it is not shown that there is evidence 
of a chronic skin disability due to an undiagnosed illness so 
as to render a claim for service connection under the 
provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 well-
grounded.  VAOPGCPREC 4-99. 

c.  pulmonary disability

The service medical records do not reflect treatment for a 
pulmonary disability, and while pulmonary function testing 
conducted in May 1996 resulted in a finding of a "mild 
obstruction," the respiratory evaluations conducted in 
conjunction with the February and October 1997 VA 
examinations were negative.  A spirogram conducted at the 
time of the October 1997 VA examination was negative, and it 
was therefore felt that further pulmonary function testing at 
that time would not be necessary.  Chest X-rays of record, 
including one most recently accomplished in December 1996, 
are negative.  

In the absence of objective clinical evidence of a current 
pulmonary disability, a well-grounded claim for service 
connection for a pulmonary disability on a "direct" basis 
has not been submitted.  Brammer, 3 Vet. App. at 223; 
Rabideau, 2 Vet. App. at 141.  To the extent that the May 
1996 pulmonary testing findings could be construed as 
representing a current pulmonary disability, the claim for 
service connection would nonetheless have to be found to not 
be well-grounded due to the lack of any competent medical 
evidence linking such disability to service.  Caluza, 7 Vet. 
App. at 498.  As indicated previously, the veteran's 
testimony and written contentions asserting a link between a 
present pulmonary disability and service are not sufficient 
to render the claim well-grounded.  Lathan, 7 Vet. App. at 
359, 365; Grottveit, 5 Vet. App. at 91, 95; Tirpak, 2 Vet. 
App. at 609.   

As for service connection for a pulmonary disorder on the 
basis that it is a manifestation of an undiagnosed illness, 
there is no objective evidence of a current "chronic" 
pulmonary disability.  In this regard, the negative 
respiratory evaluations conducted in February and October 
1997 wound not warrant a 10 percent rating under any of the 
diagnostic codes contained in 38 C.F.R. § 4.97 (1995), and 
the findings from the pulmonary function testing conducted in 
October 1997 would not warrant a 10 percent rating under the 
revised criteria for rating respiratory disability codified 
at 38 C.F.R. § 4.97 (1999).  Thus, in the absence of 
competent evidence of a chronic current pulmonary disability, 
a well-grounded claim for service connection under the 
provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 has 
also not been presented.  VAOPGCPREC 4-99. 

d.  aching joints with fatigue

The service medical records include evidence of treatment for 
right wrist pain in April 1980 following a volleyball game.  
X-rays of the right wrist taken at that time were negative.  
Records reflect treatment for a whiplash injury in October 
1981 after the veteran was involved in an automobile 
accident.  X-rays conducted at that time were interpreted as 
showing a decrease in the cervical lordosis.  There was a 
full range of motion in the neck at that time, and the 
remaining service medical records do not reflect treatment 
for a chronic neck disability.  The service medical records 
also contain isolated references to treatment for lumbar 
pain.  August and September 1990 reports reflect treatment 
for pain and numbness in the right hand, diagnosed as carpal 
tunnel syndrome.  Aside from pes planus, for which service 
connection has been granted, the examination of the 
extremities conducted at the July 1992 separation examination 
was negative.  She did at that time complain about having 
recurrent leg cramps since her service in Saudi Arabia.  

The pertinent post-service evidence includes reports from a 
December 1994 VA examination which, aside from those relating 
to the feet, contain no musculoskeletal findings or 
complaints.  VA X-rays of the hands, wrists, knees, 
shoulders, and elbows conducted in December 1996 were 
negative.  VA X-rays of the cervical spine conducted in 
October 1997 showed mild cervical spondylosis.  X-rays of the 
lumbar spine conducted at that time showed sclerosis but no 
significant abnormalities.  An October 1997 X-ray of the left 
hand showed a likely bone cyst at the base of the second 
metacarpal that was said to be of doubtful clinical 
significance absent pain localized to this specific area.  

At the February 1997 VA examination, the veteran described 
"achiness" in the knee, elbows and feet.  Upon physical 
examination, she was observed to walk with a normal gait and 
posture.  The joints of the limbs revealed no deformities, 
soft tissue swelling or increased heat.  Knee extension was 
full bilaterally and knee flexion was to 135 degrees 
bilaterally.  The McMurray sign and patellar grinding testing 
were negative bilaterally, but the veteran made facial 
expressions of discomfort with passive knee flexion.  A full 
range of motion was demonstrated in the remaining joints, and 
there was no evidence of arthritis or crepitus in any joint.  
There was no malalignment of the axial skeleton.  The 
neurological examination revealed no pathological reflexes, 
excellent deep tendon reflexes and normal sensory modalities.  
The diagnoses did not, aside from bilateral Morton's toe, 
include a musculoskeletal disability.  

At an October 1997 VA examination, the veteran complained 
about episodes of fatigue three times per week when climbing 
stairs.  She stated that she felt tired in the morning after 
even eight to ten hours of sleep.  The appellant also 
described constant pain in all her joints, including the 
upper and lower back, wrists, hands, knees, shoulders, elbows 
and feet.  Upon physical examination, the range of motion of 
the cervical spine was measured to forward flexion of 35 
degrees, extension to 45 degrees, right and lateral flexion 
to 45 degrees, and rotation to the left of 45 degrees.  This 
motion was completed without pain, except for forward flexion 
which elicited pain evidenced by facial grimacing.  Heel and 
toe walking was accomplished, but with difficulty, and the 
veteran was able to squat and arise from this position 
without difficulty. 

Additional pertinent findings from the October 1997 VA 
examination included lumbar range of motion testing that 
revealed 95 degrees of forward flexion, 45 degrees of 
extension, lateral flexion to 55 degrees on both sides and 
rotation to 50 degrees on both sides.  All lumbar motion was 
completed without pain.  The examination of the knees 
revealed no swelling, deformities, or grinding.  There was no 
laxity in either knee and full extension was demonstrated in 
each knee.  Flexion of the right knee was to 105 degrees and 
flexion of the left knee was to 110 degrees.  Pain as 
evidenced by facial grimacing was demonstrated with flexion 
of both knees.  The range of motion of the shoulders included 
full extension, abduction, internal rotation and external 
rotation, all without pain.  The neurological examination was 
negative, with the deep tendon reflexes measured at "2+" 
bilaterally in the upper and lower extremities.  No sensory 
motor deficits were demonstrated.  The diagnoses included 
"pain in the wrists without objective findings but for a 
bone cyst of the second left metacarpal bone," and "pain in 
the knees, shoulders, elbows and lumbar spine, without 
objective findings."  Also diagnosed was mild cervical 
spondylosis.  It was also remarked that "excessive fatigue" 
was not found upon examination.  

Applying the pertinent legal criteria with respect to 
"direct" service connection to the facts summarized, there 
is no competent medical evidence linking a current 
musculoskeletal disability, aside from that involving the 
feet, or fatigue to in-service symptomatology or pathology.  
Accordingly, the Board must conclude that a well-grounded 
claim for direct service connection for aching joints or 
fatigue has not been presented.  Caluza, 7 Vet. App. at 498.  
As indicated previously, the veteran's testimony and written 
contentions asserting a link between a present disability 
associated with aching joints or fatigue are not sufficient 
to render the claim well-grounded.  Lathan, 7 Vet. App. at 
359, 365; Grottveit, 5 Vet. App. at 91, 95; Tirpak, 2 Vet. 
App. at 609. 

With respect to the limited objective evidence of current 
musculoskeletal findings, there has been no competent 
evidence linking the cyst on the left second metacarpal to 
service.  In this regard, the service medical records reflect 
treatment for the right hand and wrist, and not the left.  
With regard to the mild cervical spondylosis currently 
demonstrated, the in-service whiplash injury that was 
sustained in October 1981 did not include any chronic 
residuals, as evidenced by the negative service medical 
records dated after October 1981, including the separation 
examination.  Again, no competent evidence has been submitted 
that links the current mild cervical spondylosis to the in-
service whiplash injury or any other in-service 
symptomatology or pathology.  As for the other joints or 
fatigue, the objective evidence of record does not contain 
sufficient evidence of a current disability for service-
connection could potentially be granted.  Brammer, 3 Vet. 
App. at 223; Rabideau, 2 Vet. App. at 141.

With regard to service connection for aching joints or 
fatigue due to an undiagnosed illness, there is no objective 
evidence of a current "chronic" disability for which 
service connection could be granted.  In this regard, the 
ranges of motion shown in the shoulders, neck, knees and back 
shown upon recent VA examination would not warrant a 
compensable rating under any potentially applicable 
diagnostic code codified at 38 C.F.R. § 4.71a.  Also weighed 
by the Board were the provisions of 38 C.F.R. §§ 4.40 with 
regard to giving proper consideration to the effects of pain 
in assigning a disability rating, as well as the provisions 
of 38 C.F.R. § 4.45 and the holding in DeLuca v. Brown, 8 
Vet. App. 202 (1995).  However, while some painful joint 
motion has been demonstrated, there simply is insufficient 
evidence of limitation of motion in a joint or any other 
objective demonstration of joint disability to conclude that 
there is a "chronic" disability in a joint for which 
service connection could be granted under 38 U.S.C.A. § 1117 
and 38 C.F.R. § 3.317.  With regard to fatigue, a chronic 
disability due to fatigue has not been shown, as it was 
concluded following an October 1997 VA examination that 
excessive fatigue had not been demonstrated.  Accordingly, in 
the absence of competent evidence of a chronic current 
disability associated with aching joints or fatigue, a well-
grounded claim for service connection under the provisions of 
38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 has not been 
presented.  VAOPGCPREC 4-99. 

e.  stomach condition. 

The service medical records contain isolated references to 
epigastric distress, but do not reflect a chronic stomach 
disability.  A stomach disability was not described or shown 
at the time of the July 1992 separation examination.  The 
pertinent post-service clinical evidence includes reports 
from the February 1997 VA examination, at which time the 
veteran described "stomach problems," with cramping in the 
abdomen.  The evaluation of the digestive system at that 
time, to include an uppergastrointestinal series, was 
negative.  At the time of the October 1997 VA examination, 
the veteran reported that she has nausea and stomach pain 
when she eats.  She did not describe vomiting, diarrhea, 
constipation or bleeding.  The examination of the abdomen at 
that time revealed no palpable abdominal masses or organs, 
and mild tenderness in the lower quadrants.  The diagnosed 
included postprandial epigastric pain without objective 
findings.  

Given the fact that the service medical records do not 
reflect a chronic disability involving the stomach, the 
negative post-service uppergastrointestinal series and the 
lack of any other objective evidence of a current 
gastrointestinal disability, the Board concludes that a well-
grounded claim for service connection for a stomach 
disability has not been presented.  Caluza, 7 Vet. App. at 
498; Brammer, 3 Vet. App. at 223; Rabideau, 2 Vet. App. at 
141.  As indicated, the written assertions and testimony 
asserting an etiologic relationship between a current stomach 
disability and service are insufficient to render the claim 
well-grounded.  Lathan, 7 Vet. App. at 359, 365; Grottveit, 5 
Vet. App. at 91, 95; Tirpak, 2 Vet. App. at 609.  

With regard to service connection for a stomach disability 
due to an undiagnosed illness, there is no objective evidence 
of a current "chronic" stomach disability for which service 
connection could be granted.  In this regard, the negative 
February 1997 uppergastrointestinal series and other post-
service negative gastrointestinal findings would not warrant 
a compensable rating under any potentially applicable 
diagnostic code codified at 38 C.F.R. § 4.114.  Accordingly, 
in the absence of competent evidence of a chronic current 
disability associated with a stomach disability, a well-
grounded claim for service connection under the provisions of 
38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 has not been 
presented.  VAOPGCPREC 4-99. 

f.  psychiatric disability

The service medical records do not reflect treatment for a 
chronic psychiatric disability, and the veteran did not 
contend that she had a psychiatric disability at the time of 
the July 1992 separation examination.  The post-service 
evidence includes a report from a December 1994 VA 
psychiatric examination which resulted in a diagnosis of 
adult adjustment disorder.  A VA psychiatric examination 
completed in November 1997 resulted in the examiner stating 
that that the diagnosis of adult adjustment disorder "had 
merit," but that there was sufficient evidence to warrant a 
diagnosis of anxiety reaction.  

The record contains no competent evidence linking a 
psychiatric disorder to service, and, as indicated above, the 
veteran's contentions and testimony asserting such a link are 
insufficient to render the claim well-grounded.  Lathan, 7 
Vet. App. at 359, 365; Grottveit, 5 Vet. App. at 91, 95; 
Tirpak, 2 Vet. App. at 609.  Accordingly, the Board must find 
the claim for service connection for a psychiatric disability 
to be not well-grounded.  Caluza, 7 Vet. App. at 498.

In finding the claims for service connection on appeal to be 
not well grounded, the obligation of the RO under 38 U.S.C.A. 
§ 5103(a) and the holding in Robinette v. Brown, 8 Vet. App. 
69, 77-80 (1995) to advise the veteran of the evidence needed 
to complete her application when she has failed to present a 
well-grounded claim has been considered.  The Board concludes 
that this obligation to the veteran was fulfilled by the RO 
to the extent that it has notified the veteran by rating 
action, statement of the case and supplemental statement of 
the case that her claims were being denied due to the lack of 
supporting medical evidence.  Moreover, there is no 
indication that there are medical reports that are available 
which would demonstrate an etiologic link between present 
disability associated with the claimed conditions and service 
or an "undiagnosed illness" resulting from service in the 
Persian Gulf.  

Finally, the Board recognizes that it has denied the 
veteran's claim on a different basis than that of the RO.  
Therefore, pursuant to Bernard v. Brown, 4 Vet. App. 384, 393 
(1993), the Board has thus considered whether this action 
will result in any prejudice to the veteran.  However, the 
United States Court of Appeals for Veterans Claims (formerly 
the United States Court of Veterans Appeals) has held that 
when the agency of original jurisdiction does not 
specifically address the question of whether a claim is well 
grounded, but proceeds to adjudication on the merits, there 
is no prejudice to the veteran solely from the omission of 
the well-grounded analysis.  Meyer v. Brown, 9 Vet. App. 425, 
432 (1996).  


ORDER

Well grounded claims for entitlement to service connection 
for hair loss, a skin disability, a pulmonary disability, 
aching joints with fatigue, and a stomach disability, to 
include as a result of an undiagnosed illness, having not 
been presented, the claims are denied. 

A well-grounded claim for entitlement to service connection 
for a psychiatric disability having not been presented, the 
claim is denied.    


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

